Exhibit 10.24

 

EMPLOYMENT AGREEMENT



 

THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of August
12, 2014 (the "Effective Date"), by and between UBL Interactive, a Delaware
Corporation (the "Company"), and Paul Donlan, an individual ("Executive"). The
Company and Executive are sometimes referred to herein as a "party" or
collectively as the "parties."

 

RECITALS

 

WHEREAS, Executive is willing to be employed by the Company and provide services
to the Company under the terms and conditions stated herein, as of August 12,
2014 (the “Start Date”); and

 

WHEREAS, the Company and Executive now mutually desire to enter into this
Agreement as approved by the Board.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, agree as follows:

 

1.            Employment and Duties

 

1.1            Employment. The Company hereby agrees to employ Executive as
President, International & Global Partners and Executive hereby accepts such
employment as of the Start Date pursuant to the terms, covenants and conditions
set forth herein. Executive shall report directly to the Chief Executive Officer
("CEO") of the Company.

 

1.2            Duties. Executive shall have the overall responsibility as the
President, International & Global Partners of the Company, and shall perform all
duties and responsibilities and have such powers which are commonly incident to
the offices and positions held by him, as well as any additional
responsibilities and authority as may be from time to time assigned or delegated
to him by the CEO and the Company’s Board of Directors (the “Board”). Executive
shall perform the duties assigned to him to the best of his ability and in a
manner satisfactory to the Company.

 

1.3            Time and Efforts. Executive will devote his full business time,
efforts, attention, and energies to the business of the Company and to the
performance of Executive's duties hereunder during the Term (as defined below),
and will not engage in any other business, profession or occupation for
compensation or otherwise which would conflict or interfere with the performance
of such services, either directly or indirectly, without the prior written
consent of the Company; provided that, nothing herein shall preclude Executive
from (i) continuing to serve on any board of directors or trustees of any "not
for profit" organization, (ii) being involved in charitable activities, or (iii)
managing his personal and family passive investments; provided, further that, in
each case, and in the aggregate, such activities shall not materially conflict
with or interfere with the performance of Executive's duties hereunder or
conflict with his duty of loyalty and/or fiduciary duties owed to the Company.

 





 

 

2.            Term

 

Unless earlier terminated as provided in Section 5, the Company shall employ
Executive in the capacity set forth herein for a term commencing on the Start
Date and ending on December 31, 2015. Such period, as may be terminated earlier
or extended, to be referred to herein as the "Term".

 

3.            Compensation

 

As compensation for the services to be rendered by Executive for and on behalf
of the Company hereunder, Executive shall be entitled to the following:

 

3.1            Base Salary. Executive shall receive an annual base salary of
$165,000, with potential for a 7.5% increase every 12 months commencing January
1, 2015, subject to certain performance milestones to be established by the
Board with such increase to be in the Board’s sole discretion.Salary payments
shall be subject to all applicable federal and state withholding, payroll, and
other taxes, and all applicable deductions for benefits as may be required by
law or Executive's authorization.

 

3.2            Bonus. In addition to Base Salary, Executive shall be eligible to
receive one or more cash bonuses of a $25,000 or an amount to be determined by
the Board, (for a 6 month period) in its sole discretion based on performance
criteria to be determined by the Board, which shall be based upon the Executives
individual performance as well as the Company’s overall performance during the
Term. Any such bonus or bonuses shall be subject to all applicable federal and
state withholding, payroll and other taxes, and all applicable deductions for
benefits as may be required by law.

 

3.3            Equity Compensation. Executive may, as determined by the Board in
its discretion, receive grants of stock options, restricted stock or other
equity-related awards from the Company's various equity compensation plans,
subject to the terms and conditions thereof. Notwithstanding the foregoing,
Executive shall receive, subject to (i) Board approval, and (ii) compliance with
the Company’s equity incentive plan (the “Plan”), the following equity
compensation pursuant to the Plan:

 

●            Options to purchase 250,000 shares of the Company’s common stock
upon execution of this Agreement;

●            Options to purchase 250,000 shares of the Company’s common stock at
December 31, 2014;

●            Options to purchase 250,000 shares of the Company’s common stock at
June 30, 2015; and

●            Options to purchase 250,000 shares of the Company’s common stock at
December 31, 2015;

 

3.4            Compensation Committee. Any bonus and any equity consideration to
be provided to Executive shall be reviewed and determined by the Company’s
Compensation Committee (the “Committee”) for purposes of compliance with the
requirements of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the "Code").

 

3.5            Expenses. The Company shall reimburse Executive for all
reasonable business expenses incurred by Executive in the performance of his
duties, provided that Executive provides adequate documentation required by law
and by the policies and procedures of the Company, as adopted and amended from
time to time, provided that in no event shall Executive submit any required
documentation later than sixty (60) days after the end of the calendar year in
which such expense was incurred. Any such reimbursement shall be made as soon as
reasonably practicable.

 



-2-

 



 

3.6            Vacation. Executive shall be entitled to accrue Four (4) weeks of
paid vacation each year pursuant to the terms and provisions of the Company's
vacation leave policies as in effect from time to time.

 

3.7            Benefits. Executive shall be entitled to participate in and
receive all benefits made available by the Company to its executive officers,
subject to and on a consistent basis with the terms, conditions and overall
administration of such plans and arrangements.

 

4.            Confidential Information; Non-Compete; Non-Solicitation

 

4.1            Confidential Information. Executive acknowledges that, during the
course of his employment, he will have access to and will receive information
which constitutes trade secrets, is of a confidential nature, is of significant
value to the Company and/or is a foundation on which the business of the Company
is predicated. With respect to all such Confidential Information (as defined
hereafter), Executive agrees, during the Term and thereafter, not to disclose
such Confidential Information to any person other than an employee, counsel, or
advisor of the Company or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by Executive of his duties
hereunder nor to use such Confidential Information for any purpose other than
the performance of his duties hereunder. For purposes of this Agreement, the
term "Confidential Information" includes all data or material (regardless of
form) with respect to the Company or any of its assets, prospects, business
activities, officers, directors, employees, borrowers, or clients which is: (a)
a trade secret, as defined by the Uniform Trade Secrets Act; (b) provided,
disclosed, or delivered to Executive by the Company, any officer, director,
employee, agent, attorney, accountant, consultant, or other person or entity
employed by the Company in any capacity, any client, borrower, advisor, or
business associate of the Company, or any public authority having jurisdiction
over the Company or any business activity conducted by the Company; or (c)
produced, developed, obtained or prepared by or on behalf of Executive or the
Company (whether or not such information was developed in the performance of
this Agreement). Notwithstanding the foregoing, the term "Confidential
Information" shall not include any information, data, or material which, at the
time of disclosure or use, was generally available to the public other than by a
breach of this Agreement, was available to the party to whom disclosed on a
non-confidential basis by disclosure or access provided by the Company or a
third party without breaching any obligations of the Company or such third
party, or was otherwise developed or obtained legally and independently by the
person to whom disclosed without a breach of this Agreement. This Section 4.1
shall not preclude Executive from disclosing Confidential Information if
compelled to do so by law or valid legal process, provided that if Executive
believes Executive is so compelled by law or valid legal process, Executive will
notify the Company in writing sufficiently in advance of any such disclosure to
allow the Company the opportunity to defend, limit, or otherwise protect its
interests against such disclosure unless such notice is prohibited by law. The
rights and obligations of the parties under this paragraph shall survive the
expiration or termination of this Agreement for any reason. 

 

-3-

 



 

4.2            Non-Competition. As part of the consideration for the
compensation and benefits to be paid to Executive hereunder, and in order to
protect the Confidential Information, business goodwill, and business
opportunities of the Company, Executive agrees that, during the Term and for a
period of one (1) year after the termination of Executive's employment and this
Agreement, he will not, directly or indirectly, engage in or become interested
financially in, as a principal, employee, partner, contractor, shareholder,
agent, manager, owner, advisor, lender, guarantor, officer, or director, any
business (other than the Company) that is engaged in an industry related to the
Company’s industry and/or related products; provided, however, that Executive
shall be entitled to continue to invest in stocks, bonds, or other securities in
any such business (without otherwise participating in such business) if: (a)
such stocks, bonds, or other securities are listed on any United States
securities exchange or are publicly traded in an over the counter market; and
such investment does not exceed, in the case of any capital stock of any one
issuer, five percent of the issued and outstanding capital stock, or in the case
of bonds or other securities, five percent of the aggregate principal amount
thereof issued and outstanding; or (b) such investment is completely passive and
no control or influence over the management or policies of such business is
exercised.

 

4.3            Non-Solicitation. Executive agrees that he will not, at any time
during the Term, or at any time within two( 2) years after the termination of
his employment, for his own account or benefit or for the account or benefit of
any other person, firm or entity, directly or indirectly, solicit for employment
any employee of the Company (or any person who was an employee of the Company in
the 90-day period before such solicitation) or induce any employee of the
Company (or any person who was an employee of the Company in the 90-day period
before such inducement) to terminate his employment with the Company.
Notwithstanding the above, the restrictions relating to persons employed in the
90-day period referenced in the parentheticals in the immediately preceding
sentence shall not apply to a person who was a party to an employment agreement
with the Company and who terminates his employment for Good Reason or is
terminated by the Company without Cause. The rights and obligations of the
parties under this Section 4.3 shall survive the expiration or termination of
this Agreement for any reason.

 

4.4            Proprietary Matters. Executive expressly agrees that any and all
improvements, inventions, discoveries, processes, or know-how that are generated
or conceived by Executive during the Term, whether conceived during Executive's
regular working hours or otherwise, will be the sole and exclusive property of
the Company. Whenever requested by the Company (either during the Term or
thereafter), Executive will assign or execute any and all applications,
assignments and/or other documents, and do all things which the Company
reasonably deems necessary or appropriate, in order to permit the Company to:
(a) assign and convey, or otherwise make available to the Company, the sole and
exclusive right, title, and interest in and to said improvements, inventions,
discoveries, processes or know-how; or (b) apply for, obtain, maintain, enforce
and defend patents, copyrights, trade names, or trademarks of the United States
or of foreign countries for said improvements, inventions, discoveries,
processes, or know-how. However, the improvements, inventions, discoveries,
processes, or know-how generated or conceived by Executive and referred to in
this Section 4.4 (except those which may be included in the patents, copyrights,
or registered trade names or trademarks of the Company) will not be exclusive
property of the Company at any time after having been disclosed or revealed or
have otherwise become available to the public or to a third party on a
non-confidential basis other than by a breach of this Agreement, or after they
have been independently developed or discussed without a breach of this
Agreement by a third party who has no obligation to the Company.

 



-4-

 



 

The rights and obligations of the parties under this Section 4.4 shall survive
the expiration or termination of this Agreement for any reason.

 

4.5            Injunctive Relief. Executive acknowledges and agrees that any
violation of Sections 4.1, 4.2, 4.3 or 4.4 of this Agreement would result in
irreparable harm to the Company and, therefore, agrees that, in the event of an
actual, suspected, or threatened breach of Sections 4.1, 4.2, 4.3 or 4.4 of this
Agreement, the Company shall be entitled to an injunction restraining Executive
from committing or continuing such actual, suspected or threatened breach. The
parties acknowledge and agree that the right to such injunctive relief shall be
cumulative and shall not be in lieu of, or be construed as a waiver of the
Company's right to pursue, any other remedies to which it may be entitled in law
or in equity. The parties agree that for purposes of Sections 4.1, 4.2, 4.3 and
4.4 of this Agreement, the term "Company" shall include the Company and its
affiliates.

 

5.            Termination

 

Executive's employment by the Company and this Agreement may be terminated
before the expiration of the Term, without breach of this Agreement, in
accordance with the provisions set forth below:

 

5.1            Termination by the Company for Cause. The Company may terminate
Executive's employment and this Agreement for Cause (as defined below), but only
after: (i) giving Executive written notice of the failure or conduct which the
Company believes to constitute Cause; and (ii) with respect to elements (a)
through (g) below, providing Executive a reasonable opportunity, and in no event
more than twenty (20) days, to cure such failure or conduct, unless the Board
determines in its good faith judgment that such failure or conduct is not
reasonably capable of being cured. In the event Executive does not cure the
alleged failure or conduct within the time frame provided for such cure by the
Company, the Company shall send him written notice specifying the effective date
of termination. The failure by the Company to set forth in the notice referenced
in this Section 5.1 any fact or circumstance which contributes to a showing of
Cause shall not waive any right of the Company to assert, or preclude the
Company from asserting, such fact or circumstance in enforcing its rights
hereunder. For purposes of this Agreement, the term "Cause" means:

 

(a)           conviction of a felony or a crime involving fraud or moral
turpitude; or

 

(b)           theft, material act of dishonesty or fraud, intentional
falsification of any employment or Corporation records, or commission of any
criminal act which impairs participant’s ability to perform appropriate
employment duties for the Corporation; or

 

(c)           intentional or reckless conduct or gross negligence materially
harmful to the Corporation, including violation of a non-competition or
confidentiality agreement; or

 

(d)           willful failure to follow lawful instructions of the person or
body to which participant reports; or

 

(e)           gross negligence or willful misconduct in the performance
Executive’s assigned duties; or

 

(f)            breach of a material provision of this Agreement; or  





 

-5-

 



 

(g)           gross negligence or willful misconduct in the performance of the
Executive’s assigned duties.  

 

If the Company terminates Executive's employment for Cause, then Executive shall
be entitled to receive the payments and benefits set forth in Section 6.1 below.

 

The Company may suspend Executive with pay pending an investigation authorized
by the Company or a governmental authority or a determination whether Executive
has engaged in acts or omissions constituting Cause, and such paid suspension
shall not constitute Good Reason or a termination of Executive’s employment.

 

5.2           Termination by the Company Without Cause. The Company may
terminate the employment of Executive and this Agreement at any time during the
Term of this Agreement without Cause by giving Executive written notice of such
termination, to be effective thirty (30) days following the giving of such
written notice, in which case Executive shall receive the compensation,
severance, and benefit continuation required by Section 6.3 below.

 

5.3           Termination by the Company Due to Inability to Perform or Death.
Executive's employment and this Agreement may be terminated by the Company as
follows:

 

(a)           To the extent permitted by law, upon thirty (30) days' notice to
Executive in the event of Executive's Inability to Perform. For this purpose,
the term "Inability to Perform" means and shall be deemed to have occurred if
Executive has been determined under the Company's long term disability plan to
be eligible for long-term disability benefits or, in the event the Company does
not maintain such a plan or in the absence of Executive's participation in or
application for benefits under such a plan, such term shall mean the inability
of Executive, despite any reasonable accommodation required by law, due to
bodily injury or disease or any other physical or mental incapacity, to perform
the services required hereunder for a period of ninety (90) consecutive days; or

 

(b)           Immediately upon the death of Executive.

 

5.4           Termination by Executive for Good Reason. Executive may terminate
his employment and this Agreement at .any time for Good Reason (as defined
below). A termination of employment and this Agreement by Executive for Good
Reason shall entitle Executive to payments and other benefits as specified in
Section 6.3. For purposes of this Agreement, the term "Good Reason" means,
subject to the notice and cure provisions herein, any of the following actions
if taken without Executive's prior written consent: (a) the material reduction
of the Executive’s authority, duties and responsibilities, or the assignment to
the Executive of duties materially and adversely inconsistent with the
Executive’s position or positions with the Company; (b) the failure by the
Company to continue to provide the Executive with benefits substantially similar
to those enjoyed by the Executive prior to such failure; or (c) any other action
or inaction that constitutes a material breach by the Company of this Agreement.
To exercise the option to terminate employment for Good Reason, Executive must
provide written notice to the Company of Executive's belief that Good Reason
exists within sixty (60) days of the initial existence of the Good Reason
condition, and that notice shall describe in reasonable detail the condition(s)
believed to constitute Good Reason. The Company then shall have thirty (30) days
to remedy the Good Reason condition(s). If not remedied within that 30-day
period or if the Company notifies Executive that it does not intend to cure such
condition(s) before the end of that 30-day period, Executive may submit a notice
of termination to the Company; provided, however, that the notice of termination
invoking Executive's option to terminate employment for Good Reason must be
given no later than one hundred (100) days after the date the Good Reason
condition first arose; otherwise, Executive shall be deemed to have accepted the
condition(s), or the Company's correction of such condition(s), that may have
given rise to the existence of Good Reason.

 



-6-

 



 

5.5           Termination by Executive Without Good Reason. Executive may also
terminate his employment and this Agreement without Good Reason by providing at
least ninety (90) days' written notice of such termination to the Company. In
the event of a termination pursuant to this Section 5.5, Executive shall be
entitled to payments and other benefits as specified in Section 6.1 below. At
the Company's option, the Company may accelerate the date of Executive's
termination of employment by paying to Executive the Base Salary and value of
the benefits that Executive would have received during the period by which the
date of termination is so accelerated and such acceleration shall not change the
characterization of the termination by Executive as a termination without Good
Reason .

 

5.6           Return of Confidential Information and Company Property. Upon
termination of Executive's employment for any reason, Executive shall
immediately return all Confidential Information and other Company property to
the Company.

 

6.           Effect of Termination

 

6.1           Termination by the Company for Cause or Termination by Executive
Without Good Reason. In the event Executive's employment and this Agreement are
terminated pursuant to Sections

5.2 or 5.5 above:

 

(a)           The Company shall pay to Executive, or his representatives, on the
date of termination of employment only that portion of the Base Salary provided
in Section 3.1 that has been accrued through the date of termination, any
accrued but unpaid vacation pay provided in Section 3.6, any accrued benefits
provided in Section 3.7, and any expense reimbursements due and owing to
Executive as of the date of termination; and

 

(b)           Executive shall not be entitled to: (i) any other salary or
compensation; (ii) any bonus pursuant to Section 3.2; (iii) any equity
consideration pursuant to Section 3.3; nor (iv) any benefits pursuant to Section
3.7; and

 

6.2           Termination by the Company Due to Executive’s Inability to Perform
or Death. In the event Executive's employment and this Agreement are terminated
pursuant to Section 5.3 above, the Company shall pay to Executive, or his
representatives, all of the following:

 

(a)           The payments, if any, referred to in Section 6.1(a) above as of
the date of termination; and

 

(b)           Subject to compliance with Section 409A of the Code, a bonus for
such year as may be determined by the Board in its sole discretion. This amount
shall be paid in the form of a lump sum, less applicable statutory deductions
and withholdings, as soon as practicable after the date of termination, but no
later than 3 months; and

 



-7-

 



 

(c)           For a termination due to Inability to Perform only, and provided
that Executive or his representative signs a Release (as defined in Section 17),
then the Company shall pay Executive a severance equal to six (6) months of
Executive's Base Salary at the time of termination. This severance amount shall
be paid to Executive in equal regular installments over the six (6) month period
pursuant to the Company's regular payroll periods, less applicable statutory
deductions and tax withholdings. The first installment shall be paid to
Executive on the first payroll period after the date of termination and after
the effective date of the Release; and

 

6.3           Termination by the Company Without Cause or by Executive for Good
Reason . In the event Executive's employment is terminated pursuant to Sections
5.2 or 5.4 above during the Protection Period, the Company shall pay Executive
on the date of termination the payments referred to in Section 6.l (a) above,
and provided that Executive signs a Release (as defined in Section 17),
Executive shall also receive all of the following:

 

(a)           Subject to compliance with Section 409A of the Code, a severance
package equal to one year of Executive's Base Salary immediately prior to such
termination or resignation. This severance amount shall be paid to Executive in
equal regular installments over a 12-month period pursuant to the Company's
regular payroll periods, less applicable statutory deductions and tax
withholdings. The first installment shall be paid to Executive on the first
payroll period after the date of te1mination and after the effective date of the
Release ; and

 

(b)           Subject to compliance with Section 409A of the Code, a bonus for
such year as may be determined by the Board in its sole discretion. This amount
shall be paid in the form of a lump sum, less applicable statutory deductions
and withholdings, as soon as practicable after the date of termination, but no
later than March 15 of the year immediately following the year in which the date
of termination occurs; and

 

(c)           Unless otherwise provided in the equity award agreement or the
Plan, all stock options and other incentive awards held by Executive will become
fully vested and immediately exercisable and all restrictions on any restricted
stock held by Executive will be removed; provided, however, Executive shall not
be released from the black-out periods for the next financial quarter following
the date of termination or Exchange Act, trading obligations typically required
for an executive in this position.

 

7.           Successors and Assigns

 

This Agreement is personal in nature, and neither this Agreement nor any part of
any obligation herein shall be assignable by Executive. The Company shall be
entitled to assign this Agreement to any affiliate of the Company or any person
or entity that assumes the ownership and control of the business of the Company.
This Agreement shall inure to the benefit of and shall be binding upon the
parties and their successors and assigns.

 

8.           Severability

 

Should any term, provision, covenant or condition of this Agreement be held to
be void or invalid, the same shall not affect any other term, provision,
covenant or condition of this Agreement, but such remainder shall continue in
full force and effect as though each such voided term, provision, covenant, or
condition is not contained herein.

 



-8-

 



 

9.           Governing Law and Venue

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of North Carolina, excluding its choice-of-law principles. Subject to
Sections 4.5 and 10, and without in any way limiting the applicability of
binding arbitration, each of the parties submits to the exclusive jurisdiction
of any state or federal court sitting in Charlotte, North Carolina in any action
or proceeding arising out of or relating to this Agreement and further agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court to the extent that any court proceeding is
necessary in connection with Sections 4.5 and 10, and further agrees not to
bring any action or proceeding arising out of or relating to this Agreement in
any other court. Each of the parties agrees that a final judgment in any action
or proceeding so brought shall be conclusive and may be enforced by suit on the
judgment or in any other manner so provided by law.

 



10.          Section Headings

 

The section headings herein are inserted only as a matter of convenience and
reference and in no way define, limit or describe the scope of this Agreement or
the intent of any provisions hereof.

 

11.         Compliance with Section 409A of the Code

 

Notwithstanding anything herein to the contrary, (a) if at the time of
Executive's termination of employment with the Company Executive is a "specified
employee" as such term is defined in Section 409A of the Code and the
regulations thereunder, and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six (6) months following Executive's termination of employment with
the Company (or the earliest date as is permitted under Section 409A of the
Code) and (b) if any other payments of money or other benefits due to Executive
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Board, that does not
cause such an accelerated or additional tax. In the event that payments under
this Agreement are deferred pursuant to this Section 12 in order to prevent any
accelerated tax or additional tax under Section 409A of the Code, then such
payments shall be paid at the time specified under this Section 12 without any
interest thereon. The Company shall consult with Executive in good faith
regarding the implementation of this Section 12; provided that neither the
Company nor any of its employees or representatives shall have any liability to
Executive with respect thereto. Notwithstanding anything to the contrary herein,
a termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of amounts or benefits
upon or following a termination of employment unless such termination is also a
"Separation from Service" as such term is defined in Section 409A of the Code
and the regulations and guidance promulgated thereunder and, for purposes of any
such provision of this Agreement, references to a "resignation," "termination,"
"termination of employment," or like terms shall mean Separation from Service.
For purposes of Section 409A of the Code, each payment made under this Agreement
shall be designated as a "separate payment" within the meaning of the Section
409A of the Code. Notwithstanding anything to the contrary herein, except to the
extent any expense, reimbursement or in-kind benefit provided pursuant to this
Agreement does not constitute a "deferral of compensation" within the meaning of
Section 409A of the Code: (x) the amount of expenses eligible for reimbursement
or in-kind benefits provided to Executive during any calendar year wiII not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to Executive in any other calendar year, (y) the reimbursements for
expenses for which Executive is entitled to be reimbursed shall be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred, and (z) the right to payment or
reimbursement or in-kind benefits hereunder may not be liquidated or exchanged
for any other benefit.

 



-9-

 



 

12.          Entire Agreement

 

This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and this Agreement supersedes and replaces in all
respects all written and verbal communication between the Parties with respect
to any employment, compensation, bonus or other terms. Further, the parties
hereto have made no agreements, representations, or warranties relating to the
subject matter of this Agreement that are not set forth otherwise herein. In
this regard, each of the parties represents and warrants to the other party that
such party is not relying on any promises or representations that do not appear
in writing herein. Each of the parties further agrees and understands that this
Agreement can be amended or modified only by a written agreement signed by all
parties.

 

13.          Notice

 

All notices required or permitted under this Agreement shall be in writing and
shall be deemed effective: (a) upon delivery, if delivered in person; (b) upon
delivery to Federal Express or other similar courier service, marked for next
day delivery, addressed as set forth below; (c) upon deposit in United States
Mail if sent by registered or certified mail, return receipt requested,
addressed as set forth below; or (d) upon being sent by facsimile transmission,
provided an original is mailed the same day by registered or certified mail,
return receipt requested:

 



  If to the Company: UBL Interactive, Inc.     Attn: Chief Executive Officer    
6701 Carmel Road, Suite 202     Charlotte, North Carolina 28226         If to
Executive: Paul Donlan     __________________     __________________



 

14.          Attorneys' Fees

 

In the event that any party shall bring an action or proceeding in connection
with the performance, breach or interpretation of this Agreement, then the
prevailing party in any such action or proceeding, as determined by the
arbitrator, court, or other body having jurisdiction, shall be entitled to
recover from the losing party all reasonable costs and expenses of such action
or proceeding, including reasonable attorneys' fees, court costs, costs of
investigation, expert witness fees, and other costs reasonably related to such
action or proceeding.

 



-10-

 



 

15.          Assistance with Claims

 

Executive agrees that, for the period beginning on the Start Date, and
continuing for a reasonable period after the termination or expiration of this
Agreement for any reason, Executive will assist the Company in the defense of
any claims that may be made against the Company and will assist the Company in
the prosecution of any claims that may be made by the Company, to the extent
such claims may relate to services performed by Executive for the Company.
Executive agrees to promptly inform the Company if Executive becomes aware of
any lawsuits or potential claims that may be filed against the Company. For all
assistance occurring after termination of Executive's employment by the Company,
the Company agrees to provide reasonable compensation to Executive for such
assistance. Executive also agrees to promptly inform the Company if asked to
assist in any investigation of the Company (or its actions) that may relate to
services performed by Executive for the Company, regardless of whether a lawsuit
has been filed against the Company with respect to such investigation.

 

16.          Release of Claims

 

Executive shall not be entitled to receive the severance pay and benefits under
Sections 6.2, 6.3, and 6.4, as applicable, unless (a) Executive executes and
returns to the Company a Release (as defined below) on or before the 50th day
following the date of termination or such shorter time as may be prescribed in
the Release, (b) such Release shall not have been timely revoked by Executive,
and (c) the date of termination constitutes a Separation from Service, and
provided further, however, that if Executive violates his continuing obligations
under Sections 4.1 , 4.2, 4.3, or 4.4, Executive shall not be entitled to
receive such severance pay or benefits and Executive shall immediately repay to
the Company upon written demand any severance pay or benefits that already have
been paid to Executive. For purposes of this Agreement, the term "Release" means
a waiver and release of claims by Executive in the form prescribed by the
Company, which form may include, without limitation, an agreement by Executive
not to disparage the Company, its affiliates, and other related persons or
entities, but which form shall not include a release and waiver of claims for
(i) indemnification or for coverage under officer and director liability
policies, if applicable, (ii) claims with respect to the reimbursement of
business expenses or with respect to benefits which are in each case to continue
in effect after termination or expiration of this Agreement in accordance with
the terms of this Agreement, (iii) claims he may have as a holder of options to
acquire equity securities of the Company (which shall be governed by the
documents by which Executive was granted such options) and (iv) claims he may
have as a stockholder of the Company.

 

17.          Dodd-Frank Act and Other Applicable Legal Requirements

 

Executive agrees (i) to abide by any compensation recovery, recoupment,
anti-hedging, or other policy applicable to executives of the Company and its
affiliates, as may be in effect from time to time, as approved by the Board or a
duly authorized committee thereof or as required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 (the "Dodd-Frank Act") or other
applicable law, and (ii) that the terms and conditions of this Agreement shall
be deemed automatically amended as may be necessary from time to time to ensure
compliance by Executive and this Agreement with such policies, the Dodd-Frank
Act, or other applicable law.

 

18.          Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
but one and the same instrument.



 

-11-

 





 

EXECUTIVE HAS BEEN ADVISED THAT HE SHOULD SEEK INDEPEN DENT REVIEW AND ADVICE
FROM LEGAL COUNSEL AND TAX ADVISORS AS TO THE SCOPE AND POTENTIAL TAXES WH ICH
COULD ARISE FROM THE AGREEMENT.

 

(Signature Page Follows)

 



-12-

 



 

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.



 



  UBL Interactive, Inc.         By: /s/ Doyal Bryant     Name: Doyal Bryant    
Title: CEO         Executive         By: /s/ Paul Donlan     Name: Paul Donlan

 

 

-13-



 

 